UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-5015


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BOBBY RICHARDSON, a/k/a Ice,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:09-cr-00015-JRS-1)


Submitted:   June 30, 2011                 Decided:   August 4, 2011


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles D. Lewis, Richmond, Virginia, for Appellant. Neil H.
MacBride, United States Attorney, Angela Mastandrea-Miller,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           A jury convicted Bobby Richardson of possession with

intent to distribute heroin, in violation of 21 U.S.C. § 841(a)

(2006);    distribution        of    heroin,             in    violation      of   §   841(a);

possession of a firearm after being convicted of a felony, in

violation of 18 U.S.C. § 922(g)(1) (2006); and six counts of

forging currency, in violation of 18 U.S.C. § 471 (2006).                                    The

district    court      sentenced          him       to    288       months’     imprisonment.

Counsel    has    submitted         this        appeal          pursuant      to   Anders     v.

California,      386    U.S.        738     (1967),            averring       there    are    no

meritorious issues for appeal but asking this court to review

the validity of the warrant to search Richardson’s business and

the   reasonableness      of    Richardson’s              sentence.           Richardson     has

filed pro se supplemental briefs.                        After our initial review, we

ordered    the   parties       to    address             whether      the     district   court

adequately stated its reasons for imposing the chosen sentence

and, if not, whether its failure to do so constitutes harmless

error.      Having      fully       considered                the   arguments      raised     by

Richardson and the Government, * we affirm.


      *
        In his pro se briefs, Richardson contends that the
prosecutor improperly vouched for the credibility of an
informant during closing argument. We have reviewed this claim
and conclude that it lacks merit. Richardson also asserts that
counsel rendered ineffective assistance by failing to discover
that Richardson’s prior convictions were invalid. We decline to
review this claim on direct appeal.           United States v.
(Continued)
                                                2
             Richardson first challenges the validity of the search

warrant.     The relevant inquiry is whether, under the totality of

the circumstances, the issuing judge had a substantial basis for

concluding    there      was     probable       cause    to   issue   the    warrant.

Illinois v. Gates, 462 U.S. 213, 238-39 (1983); United States v.

Grossman, 400 F.3d 212, 217 (4th Cir. 2005).                     In conducting this

inquiry,     we    avoid       applying     “‘hypertechnical’          scrutiny       of

affidavits    lest      police    officers       be     encouraged    to    forgo    the

warrant     application        process    altogether.”           United     States    v.

Robinson, 275 F.3d 371, 380 (4th Cir. 2001) (quoting Gates, 462

U.S. at 236).       This court reviews the district court’s “factual

findings underlying a motion to suppress for clear error[] and

. . . legal determinations de novo.”                  Grossman, 400 F.3d at 216.

Our review of the record leads us to conclude that the district

court’s factual findings were not clearly erroneous, that the

warrant was valid and supported by probable cause, and that the

district court did not err in denying Richardson’s motion to

suppress.

             Richardson also challenges the reasonableness of his

sentence.     This court applies an abuse of discretion standard of

review as to this claim.           Gall v. United States, 552 U.S. 38, 51



Baldovinos,       434   F.3d     233,    239     (4th     Cir.    2006)    (providing
standard).



                                            3
(2007); see also United States v. Llamas, 599 F.3d 381, 387 (4th

Cir.     2010).             Reasonableness          review           requires          appellate

consideration          of       both    the        procedural             and     substantive

reasonableness       of     a     sentence.        Gall,       552    U.S.       at     51.     In

determining      the    procedural       reasonableness              of    a    sentence,       we

consider    whether         the    district       court    properly         calculated         the

defendant’s advisory Guidelines range, considered the 18 U.S.C.

§ 3553(a) (2006) factors, analyzed any arguments presented by

the parties, and sufficiently explained the selected sentence.

Id.    “Regardless of whether the district court imposes an above,

below,    or    within-Guidelines         sentence,            it    must       place    on    the

record    an    individualized         assessment         based       on    the       particular

facts of the case before it.”                 United States v. Carter, 564 F.3d

325, 330 (4th Cir. 2009) (internal quotation marks omitted).

The    explanation      must      be   sufficient         to    allow      for    “meaningful

appellate review,” id. (internal quotation marks omitted), such

that the appellate court need “not guess at the district court’s

rationale.”       Id. at 329.

               Richardson correctly asserts that the district court

failed to offer any explanation for the sentence it imposed,

thereby rendering the sentence procedurally unreasonable.                                     Thus,

“we [must] reverse unless . . . the error was harmless.”                                  United

States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010).                                        “[T]he

[G]overnment may avoid reversal . . . if it demonstrates that

                                              4
the error did not have a substantial and injurious effect or

influence on the result and we can [] say with . . . fair

assurance[]      .        .        .     that     the        district            court’s     explicit

consideration        of       [the       defendant’s]           arguments          would    not     have

affected the sentence imposed.”                           United States v. Boulware, 604

F.3d     832,   838       (4th          Cir.     2010)          (internal          quotation      marks

omitted); Lynn, 592 F.3d at 585.                           With this standard in mind, we

conclude that the Government satisfied its burden of proving

that the district court’s procedural error was harmless.                                             See

United States v. Robinson, 460 F.3d 550, 557 (4th Cir. 2006)

(stating burden).             Finally, although Richardson asserts that his

within-Guidelines             sentence          was       substantively           unreasonable,       we

reject his claim.             See United States v. Allen, 491 F.3d 178, 193

(4th   Cir.     2007)         (“A        sentence         within       the       proper    Sentencing

Guidelines      range         is       presumptively            reasonable.”).             Thus,     the

district      court       did          not   abuse        its    discretion          in    sentencing

Richardson.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                         This court

requires    that      counsel            inform       Richardson,           in    writing,     of    the

right to petition the Supreme Court of the United States for

further    review.            If        Richardson         requests         that    a     petition    be

filed,    but   counsel            believes       that          such    a    petition       would     be

                                                      5
frivolous, then counsel may move in this court for leave to

withdraw from representation.     Counsel’s motion must state that

a copy thereof was served on Richardson.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                          AFFIRMED




                                  6